DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 06/29/2022, claims 11, 17 were amended, none of the claims were cancelled, and no claims were newly introduced. Accordingly claims 1-20 are currently pending in the application.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Most relevant prior art of record is Rushbrook et al. (US 20150289594 A1) hereinafter Rushbrook in view of Prudden et al. (US 20210162120 A1) hereinafter Prudden.
Regarding claim 1, Rushbrook teaches An automatic lacing system for an article of footwear (“In some embodiments, the disclosed footwear may utilize a motorized tensioning system configured to draw portions of the upper toward one another to adjust the fit of the footwear. The upper may be formed of both elastic and relatively inelastic materials. The tensioning system may include a tensile member (serving as the lace)” in ¶[0006]), comprising: a motor (implied from “motorized tensioning system” in ¶[0006]); 
Rushbrook does not specifically disclose the motor coupled to a gear train however,
Since it is known in the art as evidenced by Prudden for a system to further comprise a motor coupled to a gear train in (“gearbox or drive mechanism, and the motor for operating the pump mechanism.” in ¶[0049]), 
An ordinary skilled in the art would be motivated to modify the invention of Rushbrook with the teachings of Prudden for the benefit of improving the noise absorption of the system,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing dated of the claimed invention to modify Rushbrook with Prudden,
Rushbrook as modified by Prudden does not specifically disclose the system further comprising a speaker; and a speaker controller in communication with the speaker and the motor, wherein the speaker controller is configured to instruct the speaker to output a damping sound wave in response to activation of the motor to reduce or cancel sound generated by the motor or the gear train.
The following is the reason for allowance of claim 1:
Rushbrook alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the system further comprises a speaker; and a speaker controller in communication with the speaker and the motor, wherein the speaker controller is configured to instruct the speaker to output a damping sound wave in response to activation of the motor to reduce or cancel sound generated by the motor or the gear train,
Therefore, the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-10, claims are allowed for their dependency on allowed claim 1.
Regarding claim 11, Rushbrook teaches An automatic lacing system for an article of footwear (“In some embodiments, the disclosed footwear may utilize a motorized tensioning system configured to draw portions of the upper toward one another to adjust the fit of the footwear. The upper may be formed of both elastic and relatively inelastic materials. The tensioning system may include a tensile member (serving as the lace)” in ¶[0006]), comprising: a motor (implied from “motorized tensioning system” in ¶[0006]); Rushbrook further teaches and a sound damping panel arranged adjacent to the motor and the gear train (710 in Fig. 8), 
Rushbrook does not specifically disclose the motor coupled to a gear train however,
Since it is known in the art as evidenced by Prudden for a system to further comprise a motor coupled to a gear train in (“gearbox or drive mechanism, and the motor for operating the pump mechanism.” in ¶[0049]), 
An ordinary skilled in the art would be motivated to modify the invention of Rushbrook with the teachings of Prudden for the benefit of improving the noise absorption of the system,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing dated of the claimed invention to modify Rushbrook with Prudden,
Rushbrook does not specifically disclose the system further comprising wherein the sound damping panel is configured to absorb at least a portion of the sound generated by the motor or the gear train during activation of the motor however, 
Since Rushbrook uses a panel 710 in Fig. 8, the panel covers the motor and gear train 160 in Fig. 9, and the sound panel 710 also encloses the motor and gear train (“the method of assembly may include fixedly attaching second portion 710 of tightening device housing 165 to first portion 705 of tightening device housing 165 to enclose the tightening device within tightening device housing 165.” in ¶[0108]),
And since the panel 710 in Figs. 8 and 9 is enclosing the motor and gear train, and it is made of sound dampening materials (“For example, materials suitable for high frequency welding may include thermoplastic material or natural material coated with a thermoplastic material. Examples of material suitable for high frequency welding methods include an acrylic, a nylon, a polyester, a polylactic acid, a polyethylene, a polypropylene, polyvinyl chloride (PVC), a urethane, a natural fiber that is coated with one or more thermoplastic materials, and combinations of such materials. In some embodiments, a natural fiber, such as cotton or wool, may be coated with a thermoplastic material, such as an ethyl vinyl acetate or thermoplastic polyurethane.” in ¶[0062]), 
And since it is known in the art as evidenced by Prudden for a system to further comprise wherein the sound damping panel is configured to absorb at least a portion of the sound generated by the motor or the gear train during activation of the motor in (“the noise dampening member 116 is an elastomeric material that is sufficiently resilient to function as a noise dampening and vibration dampening material to dampen the noise and vibration from the components of the delivery device. The noise dampening material is typically applied as a molded component in the recess 114 with a thickness sufficient to dampen the noise and vibration produced by the pump mechanism, the gearbox of the pump mechanism, and the pump motor.” in ¶[0049]),
An ordinary skilled in the art would be motivated to modify the invention of Rushbrook with the teachings of Prudden for the benefit of improving the noise absorption of the system, 
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing dated of the claimed invention to modify Rushbrook with Prudden.
Rushbrook as modified by Pridden does not specifically disclose the system further comprising the gear train comprising a wheel gear that defines an axis of rotation, the sound damping panel arranged between the gear train and a cover, wherein the axis of rotation of the wheel gear extends through the sound damping panel and the cover.
The following is the reason for allowance of claim 11:
Rushbrook, alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the system further comprises the gear train comprising a wheel gear that defines an axis of rotation, the sound damping panel arranged between the gear train and a cover, wherein the axis of rotation of the wheel gear extends through the sound damping panel and the cover,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 12-16, claims are allowed for their dependency on allowed claim 11.
Regarding claim 17, Regarding claim 17, Rushbrook teaches an automatic lacing system for an article of footwear (“In some embodiments, the disclosed footwear may utilize a motorized tensioning system configured to draw portions of the upper toward one another to adjust the fit of the footwear. The upper may be formed of both elastic and relatively inelastic materials. The tensioning system may include a tensile member (serving as the lace)” in ¶[0006]), comprising: a motor (implied from “motorized tensioning system” in ¶[0006]); Rushbrook further teaches a housing supporting the motor (“the footwear may include a tightening device housing in which the tightening device is disposed” in ¶[0008])  Rushbrook further teaches and a seal (710 in Fig. 7) attached to the housing (710 covers housing 160 in Fig. 8, and Fig. 9 ) and in engagement with at least one of a top cover and a gear train housing (“the tightening device housing being fixedly attached to the upper of the article of footwear and the tightening device being removably attached to the upper.” in ¶[008]),
Rushbrook does not specifically disclose a gear train coupled to the motor however,
Since it is known in the art as evidenced by Prudden for a system to further comprise a motor coupled to a gear train in (“gearbox or drive mechanism, and the motor for operating the pump mechanism.” in ¶[0049]), 
An ordinary skilled in the art would be motivated to modify the invention of Rushbrook with the teachings of Prudden for the benefit of improving the noise absorption of the system,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing dated of the claimed invention to modify Rushbrook with Prudden.
Rushbrook alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the system further comprising the seal configured to damp sound and attached to the housing and in engagement with a top cover, wherein the seal is disposed between the top cover and housing and in direct physical contact with the top cover,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 18-20, claims are allowed for their dependency on allowed claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654